DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's remarks filed 1/7/22 have been fully considered but they are not persuasive.  Applicant’s remarks are more limiting than the claim recitations.  A fastener is a broad term and can be met by two components being fastened.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Further interpretation is set forth below in the action.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 19-20 been renumbered 18-19.  Claim 18 seems to have been omitted.
Claims 11, 15, 16, and new 19 are objected to because of the following informalities:  the claims recite “an annular flange.” Applicant’s disclosure does not recite the same terminology of “an annular flange.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kirchen (U.S. 7,033,121 B2) [121].
Regarding Claim 1, Reference [121] discloses a fastening pin (10) comprising: a head (62); and a pin (46) connected to the head comprising an upper large-diameter rod section (58) and a small-diameter rod section (56), wherein the upper large-diameter rod section is closer to the head than the small-diameter rod section, and the small-diameter rod section has a smaller cross section area than the upper large-diameter rod section; and a sleeve component (12) comprising: a sleeve main body having a through hole inside and at least two windows (space around 28), wherein the pin of the fastening pin is inserted into the through hole; and at least two fixing claws (28), wherein the fixing claws are configured to be able to stretch outward and retract inward on the sleeve main body 1through the respective windows between a release position and a locked position, wherein the fixing claws are configured to be in the release position when the fixing claws are in a free state or are located outside the small-diameter rod section of the fastening pin, and wherein the fixing claws are configured to be in the locked position when the fixing claws abut against the upper large-diameter rod section of the fastening pin.
Regarding Claim 2, Reference [121] discloses wherein the pin further comprises a lower large-diameter rod section (52), wherein the small-diameter rod section is located between the upper large-diameter rod section and the lower large-diameter rod section.
Claim 3, Reference [121] discloses wherein the fastener is locked on a fixed plate (22) when the fixing claws are in the locked position; and the fastener is released from the fixed plate when the fixing claws are in the release position.
Regarding Claim 4, Reference [121] discloses wherein the fixing claws comprise first ends which are fixed to the bottom edges of the respective windows and second ends which are free ends.
Regarding Claim 5, Reference [121] discloses wherein the pin further comprises a first positioning region and a second positioning region (between ridges 52) that are both disposed on an outer surface of the lower large-diameter rod section, wherein the first positioning region is spaced apart from the second positioning region along the lengthwise of the lower large-diameter rod section, and the first positioning region is further away from the head than the second positioning region; the sleeve component further comprises a sleeve positioning member (30, 54) that is disposed on an inner wall of the sleeve main body and is able to be engaged in the first positioning region and the second positioning region; and the fixing claws are located outside the small-diameter rod section when the sleeve positioning member is engaged in the first positioning region, and the fixing claws abut against the upper large-diameter rod section when the sleeve positioning member  is engaged in the second positioning region.
Regarding Claim 6, Reference [121] discloses wherein the small-diameter rod section is located adjacent to the upper large-diameter rod section along the lengthwise of the fastening pin, and transitions to the upper large-diameter rod section through a conical surface.
Regarding Claim 7, Reference [121] discloses wherein the fixing claws are configured with a bevel near the second ends.
Regarding Claim 8, Reference [121] discloses wherein the first positioning region and the second positioning region are both grooves disposed around an outer periphery of the lower large-diameter rod section; and the sleeve positioning member is a protrusion annularly disposed on an inner wall of the sleeve main body.
Regarding Claim 9, Reference [121] discloses wherein the sleeve component further comprises an annular fixing member (14, portion around 18) that is disposed at an end of the sleeve main body proximate to the head of the fastening pin and extends outward around an outer surface of the sleeve main body.
Regarding Claim 10, Reference [121] discloses an annular sealing member (34) disposed around outside the annular fixing member.
Regarding Claim 11, Reference [121] discloses a fastening pin; and a sleeve that is configured to receive the fastening pin within a through hole, wherein the sleeve has a body extending between a first end and a second end, wherein an annular flange extends outwardly and obliquely about the first end of the body, and wherein a sleeve positioning member is disposed at the second end of the body and protrudes inwardly from an inner wall of the body.
Regarding Claim 12, Reference [121] discloses wherein the sleeve has a pair of fixing claws extending from a fixed end connected to a bottom edge of a window formed in the body, each of the fixing claws having a free end that is opposite the fixed end, and each of the fixing claws defining a thickness that increases in a direction moving from the free end toward the fixed end.
Regarding Claim 13, Reference [121] discloses wherein the free ends of the fixing claws are disposed substantially inwardly within the through hole relative to the fixed end when the fixing claws are in a free state.
Regarding Claim 14, Reference [121] discloses wherein the free ends of the fixing claws are disposed substantially coplanar with the fixed ends when the fixing claws in a locked state.
Regarding Claim 15, Reference [121] discloses wherein the annular flange extends obliquely downwardly toward the second end of the body.
Claim 17, Reference [121] discloses a fastening pin having a pin that has a first end and a second end, the first end being fixedly connected to a middle of a bottom surface of a head, and the second end having a conical tip, wherein the fastening pin includes a dish-shaped support extending from the pin, the support being located between the first end and the second end of the pin; and a sleeve that has a body defining a through hole extending from a first end to a second end of the body, wherein the sleeve includes a pair of windows disposed between the first end and the second of the body, and wherein the sleeve includes a pair of fixing claws located within the respective windows and biased inwardly within the through hole.
Regarding Claim 18, Reference [121] discloses wherein the pin is configured to be inserted within the through hole of the sleeve to displace the fixing claws away from one another.
Regarding Claim 19, Reference [121] discloses wherein the fastening pin and the sleeve are configured to be assembled to secure the fastener to a component that is captured between the fixing claws and an annular flange that extends about the first end of the body.
Claims 11 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kraus (U.S. 6,264,393 B1) [393].
Regarding Claim 11, Reference [393] discloses a fastening pin (1); and a sleeve (12) that is configured to receive the fastening pin within a through hole, wherein the sleeve has a body extending between a first end and a second end, wherein an annular flange extends outwardly and obliquely about the first end of the body, and wherein a sleeve positioning member is disposed at the second end of the body and protrudes inwardly from an inner wall of the body.
Regarding Claim 16, Reference [393] discloses wherein the annular flange has a peripheral edge and a plurality of slots (space between 30, 30) spaced radially along the peripheral edge.
Regarding Claim 17, Reference [393] discloses a fastening pin having a pin that has a first end and a second end, the first end being fixedly connected to a middle of a bottom surface of a head, and the second end having a conical tip, wherein the fastening pin includes a dish-shaped support extending from the pin, the support being located between the first end and the second end of the pin; and a sleeve that has a body defining a through hole extending from a first end to a second end of the body, wherein the sleeve includes a pair of windows (slots around 38) disposed between the first end and the second of the body, and wherein the sleeve includes a pair of fixing claws (38) located within the respective windows and biased inwardly within the through hole.
Regarding Claim 18, Reference [393] discloses wherein the pin is configured to be inserted within the through hole of the sleeve to displace the fixing claws away from one another.
Regarding Claim 19, Reference [393] discloses wherein the fastening pin and the sleeve are configured to be assembled to secure the fastener to a component that is captured between the fixing claws and an annular flange that extends about the first end of the body.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677